ve sol internal_revenue_service department of the treasury date date attn certified mail ‘dear person to contact _ badge number contact telephone number contact address - - employer_identification_number this is a final revocation letter as to your exempt status under sec_501 of the internal_revenue_code recognition of your exemption under internal_revenue_code sec_501 is retroactively revoked to for the following reason s you have not been operated exclusively for an exempt_purpose as required by internal_revenue_code sec_501 you have not demonstrated that you primarily engage in activities which accomplish one or more of such exempt purposes specified in sec_501 as required by sec_1_501_c_3_-1 contributions to your organization are no longer deductible effective __ if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment the last day for filing a petition for declaratory_judgment is -_-- mamma you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely a nnon acting digector eo -rinatens enclosures publication department of the treasury interma l revenue service tege eo examinations - vax exempt and government entities divigion i yn taxpayer_identification_number form tax year's ended ve we f nn to contact id number - contact numbere’ telephone fax cortified mall retum recalpt requested dear sir or madam we have enclosed a copy of our report of examination explaining why we belleve revocation of your exempt status under sec_501 of the internal_revenue_code coda is necessary if you do net agree with our proposed revocation you must submit to ug a written raquest for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain haw to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process also request that we refer this matter for technical_advice as explained in ' you may publication if we issue a detarmination letter to you based an technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice boot i ga0 lotter crtsiog number 34800f if we do not hear from you within days from the date of this latter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a'fallure to exhaust your available administrative remadies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for sstablished irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united _ states court the taxpayer_advocate can however see that a tax matter that may not have been resolved throuch normal channels gets prompt and proper handling you may call toll-frec and ask for taxpayer_advocate assistance if you - prefer you may contact your local taxpayer_advocate at shown in the heading of of this letter if you write niease orovide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation he rc director eo examinations ' enclosures publication publication report of examination letter catalog numbér 34808f explanation of items pchedule or bahibit no a form i ’ name of taxpayer yoar perldd ended issues whether an organization has provided sufficient evidence to satisfy their exemption under sec_50 2c of the internal_revenue_code whether the receipts from the bingo and pull tabs inured to the benefit of the association members whether any compensation was paid to the bingo workers facts the provides oud supporta competitive sports travel and tournament baseball teams cost incurred for the baseball program includes help with baseball team fees uniforms hotels and equipment costs the organization also assists with other organizations including proceeds to wrestling club and fire department donations as granted exemption on february he organization’ a the organization did not provide information to fully diaclose the operations and finances of the bingo account and general fund in addition we did not receive any recorda to fully disclose the activities of the arganization our information was determined from the initial interview and review of some organization documenta document requeat which were provided with the initial eppointment letter and with the initial interview have not been fulfilled we further asked the organization to delinquent file information_return form_990 we are not aware of the bingo operations or the internal control from the operations in its entirety we received partial statements a as sto bow the organization was managed at the initia interview we learned thera are usually saturdays ir ir’ operations and digbutyed funds to their general account the general account information waa not provided et any time od the organization maintained a separate_account for the bingo ooe our follow-up document request wan to get complete books and recorda for the period under examination and tax returne for the period and subsequent years we also requested their information returns no returns have been provided at this time several calla were made to reasurer and secretary for the organization regarding follow-up appointment or a request to have her provide information all subsequent requests have been futile at this paint _ it law an organization that ie exempt from federal_income_tax other than as an organization described in sec_501 c may if it desires establish a fund separate and apart from ite other funds exclusively for religious charitable scientific literary or educational purposca fostering national or international amateur sports competition or-for the prevention of cruelty to children or animale -- form 886-a department of the treasury - internal_revenue_service page ce of j form 886-a explanation of items schedule or exhibit no -_ yoer poriod endod hameo of taxpayer wae - if the fund is organized and operated exclusively for these purposes it may qualify for exemption aa an organization described in sec_501 c and contributions made to it will be deductible aa provided by sec_170 a fund with these characteristics must be organized in such a manner as to prohibit the use of its funds upon dissolution or otherwise for the general purposes of the organization creating it sec_1_6033-2 of the i income_tax regulations states in part as follows every organization which i exempt fram tax whether or not is it required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for ht purpose of inquiring into its exempt status if the organization is exempt under sec_501 detennine if the gaming activity serves a non-exempt purpose if the organization’s gaming activity serves a non-exempt purpose and the non-exempt purpose is substantial the organization is not exempt an organization that conducts a large pull-tab operation may be engaged im an uorelated trade_or_business but if it has a charitable program such as making grants to other charities fhe commercial or business aspects may be considered incidental to the organization’ charitable purpose seg reg c -1 c c -1 e the folowing cases provide examples of organizations that were denied exemption on the basis of substantial on-exempt purposes a in p l l scholarshi82_tc_196 the tax_court held that bingo_games conducted by a scholarsitip fund in a commercial establishment serving food and drink were ‘not operated profitability of the commercial establishment and agreed with the service that the organization was not exempt under sec_501 b in make a joyful noise y commissioner tcmemo_1989_4 the court held that operating regularly scheduled bingo_games on behalf of other exempt_organizations was a trade_or_business unrelated to the organization’s exempt purposes in that case an exempt_organization that had been conducting bingo_games lost its state permit due to a change in state law the organization began to lease its premises to other organizations and participate in the operations of the bingo_games receiving a portion of the gross_receipts the court found that the organization did not prove that its participation in the games was an insubstantial part of its activities because the organization ' could not demonstrate that it conducted any charitable activities other than unfulfilled charitable objectives the court upheld the service’s revocation see also pins xi v commissioner discussed inirs at text determine the status of the recipients to determine the standard that applies to any excess_benefits identify the recipients who are disqualified persons within tho meaning of irc f and private shareholders or individuals within the meaning of sec_501 c department of the treasury - internal_revenue_service form 886-a page of ‘ form 8a6-a oh exhanation of items gohedule or exhibit no ve year poriod ended name of taxpayer poss nee eet eee ee et a sec_4958 which imposes an excise_tax on certain excess_benefit transactions occurring on or after ras added to the code to provide an intermediate sanction short of revocation for transactions resulting in inuremer’ of earnings b inurement of earnings to private shareholders or individuals is prohibited by sec_501 and can result in loss of exemption however for transactions occurring after the excise_tax of sec_4958 should be imposed in lien of revocation unless inurement is to such a degree that the organization no ‘anger functions as an exempt_organization c the term private benefit is used here to refer to excessive benefits provided to persons other than private shareholders or individuals within the meaning of sec_501 or disqualified persons as defined in irc ou state law bingo tax law and regulations b games of bingo managed conducted or operatad by a licensee ahall be managed conducted or operated only by a bona fidé member or spouse of a bona_fide member of the licensee or parent organization or an ausibary unit or society of such unit e no person may receive any remuneration or profit for participating in the management conduct or operation of any game of bingo managed conducted or operated by a licensee conclusion ' during the examination of the organization we requested information to establish whether the organization met it sec_501 purpose although the organization provided the incorporated documents and received exemption it has not established the conduct of the organization actual activities operated or financial records were proper further the maintenance of the financial records were held by treasurer secretary and spouse _ the personal venefit of the husband and wife no other officers were drawn in or irfvolved president organization did not provide any information to moicate whether funds were used for inasmuch as the organization has not provided the information necessary to conduct an examination for the we pronose to revoke the organigeation’s exempt atatus under sec_501 c year endec of the internal_revenue_code effective asa taxable entity the organization will be required to file the appropriate federal_income_tax retiim department of the treasury - internal_revenue_service farm 886-a page of a
